DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 	Claims 1, 4, 11, 13, and 17 have been amended, claim 12 has been canceled, and claims 1-11 and 13-20 remain pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smaldone et al. (US 9,833,039), herein Smaldone.
Regarding claim 1, Smaldone discloses an article of footwear (footwear 10), comprising: a medial side portion (medial half of footwear); a lateral side portion (lateral half of footwear); and an outsole (sole structure 200) extending from the medial side portion to the lateral side portion and 
Regarding claim 6, Smaldone discloses that the first portion further comprises a third traction surface (zone 240g) disposed on the medial side portion and extending from an end of the first traction surface, proximate to the medial arch region, across a posterior side portion of the outsole, and to the lateral side portion of the outsole (Fig. 4).
Regarding claim 7, Smaldone discloses that the first portion includes a curved rim (rim formed around recess 212a), wherein the second portion includes a complementary, curved, recessed lip (flange), and wherein the curved rim and the recessed lip are adapted to have face-sharing contact with one another and form an overlapping interface between the first portion and the second portion, the overlapping interface undulating along a length of the overlapping interface which extends from the anterior end to the medial arch region of the outsole (column 11, lines 20-25; Fig. 5, 6).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaldone, as applied to claim 1.
Regarding claim 8, Smaldone does not disclose the specific materials of the first and second traction surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second traction surfaces of the same material in order to simplify manufacturing and material costs. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 9, Smaldone does not disclose the specific materials of the first and second traction surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first and second traction surfaces of different materials in order to provide different traction characteristics to the different surfaces, providing customized traction depending on the needs of the individual user. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, Smaldone discloses a midsole (insole) coupled to an interior surface of the outsole (column 7, line 65-column 8, line 11). Smaldone does not specifically disclose that on the medial side portion, proximate to an anterior end of the outsole and in a region of the first traction surface and the second traction surface, the outsole overlaps an entirety of the midsole. However, Smaldone does disclose that the sole structure 200 is configured as a cup sole 205 having upwardly extending sidewalls. It appears that the sidewalls would overlap an entirety of the midsole. It would have been obvious to .

Claims 2-5, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaldone, as applied to claim 1, in view of Eder et al. (US 2011/0258883), herein Eder.
Regarding claim 2, Smaldone discloses that the one or more first traction elements include a plurality of first traction elements (separated sections of connecting layer 220) spaced apart from one another in both an anterior-to-posterior direction and an inferior-to-superior direction, each first traction element spaced apart from adjacent first traction elements on all sides (Fig. 4). 
Smaldone does not disclose the specific structure of the second traction elements. Eder teaches a shoe sole having a variety of traction surfaces including raised elements. The raised elements include a plurality of spaced apart traction elements. The raised elements may be in the form of spherical nodes (protrusions 230). The spherical nodes provide traction with the ground (paragraphs 0114, 0117; Fig. 14, 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surface textures of Smaldone in the form of spherical nodes, as taught by Eder, in order to provide a specific traction characteristic to the shoe sole, depending on the needs of the individual user. Each of the first traction elements has a different shape and size than each of the second traction elements.
Regarding claim 3, Smaldone discloses that a shape and arrangement of the one or more first traction elements on the first traction surface provides the first traction surface with a first texture (such as herringbone tread features) that is raised and protrudes outward relative to a base of the outsole (base of platform 210 within recesses 201a) (column 10, lines 2944; Fig. 18). Eder teaches that a shape 
Regarding claim 4, Smaldone discloses that the one or more first traction elements include a plurality of spaced apart, first raised elements that protrude outward from a base of the first traction surface, and Eder teaches that the one or more second traction elements include a plurality of spaced apart, second raised elements that protrude outward from a base of the second traction surface, and wherein the plurality of first raised elements have a different shape than the plurality of second raised elements.
Regarding claim 5, Smaldone discloses that the one or more first traction elements include a plurality of protruding ribs (ribs formed between grooves 220a) spaced apart from one another in both an anterior-to-posterior direction and an inferior-to-superior direction relative to an anterior end and posterior end of the outsole, the plurality of protruding ribs being non-continuous from an anterior end to a posterior end of the first traction surface, wherein each rib of the plurality of ribs extends in the anterior-to-posterior direction (Fig. 4, 18). Eder teaches that the one or more second traction elements include a plurality of protruding nubs spaced apart from one another (Fig. 1, 6-8, 14).
Smaldone and Eder appears to show that a surface area of each nub of the plurality of nubs is smaller than a surface area of each rib of the plurality of ribs, but does not specifically discuss the relative surface areas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a surface area of each nub of the plurality of nubs smaller than a surface area of each rib of the plurality of ribs in order to provide specific traction characteristics to each of the first and second portions, depending on the needs of the individual user. Such a modification would have involved a mere change in the size of a component.  A change in size is 
Regarding claim 11, Smaldone discloses an outsole (sole structure 200) for an article of footwear, comprising: a first portion (platform 210) having an anterior side portion (front half of footwear), a lateral side portion (lateral half of footwear), a medial side portion (medial half of footwear), and an inferior side portion (lower surface of footwear), the inferior side portion extending between the lateral side portion and the medial side portion, the first portion including: a first traction surface (zones 240a-240f) arranged on the medial side portion and comprising a plurality of first raised elements (sections of tread layer 220) spaced apart from one another across the first traction surface and disposed on the medial side portion (disposed within the medial half of the footwear); and a first non-traction surface (sidewall of platform 210, particularly above channels 250) formed without raised elements, the first non-traction surface arranged on a superior portion of the anterior side portion and disposed adjacent to a superior portion of the first traction surface; and a second portion (sidewall component 230) fixedly coupled to the first portion via an overlapping interface (recesses 212a and flange) and extending in a superior direction from the first traction surface, along a length of the first traction surface in an anterior-to-posterior direction from the first non-traction surface to a medial arch region of the outsole, the second portion having a second traction surface (surface textures) (column 8, line 52-column 9, line 13; column 10, lines 29-44; column 11, lines 1-56; Fig. 1-7).
Smaldone does not disclose the specific structure of the second traction elements. Eder teaches a shoe sole having a variety of traction surfaces including raised elements. The raised elements include a plurality of spaced apart traction elements. The raised elements may be in the form of spherical nodes (protrusions 230). The spherical nodes provide traction with the ground (paragraphs 0114, 0117; Fig. 14, 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surface textures of Smaldone in the form of spherical nodes, as taught by 
Regarding claim 14, Smaldone discloses that the first non-traction surface continues around to the lateral side portion and across an anterior portion of the lateral side portion to a middle-portion of the lateral side portion (Fig. 5-7), and wherein the first non-traction surface includes an undulating rim disposed on its outer, superior edge at the middle-portion of the lateral side portion (Fig. 5, 6).
Smaldone and Eder appears to show that a surface area of each first raised element of the plurality of first raised elements is larger than a surface area of each second raised element of the plurality of second raised elements, but does not specifically discuss the relative surface areas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a surface area of each first raised element of the plurality of first raised elements larger than a surface area of each second raised element of the plurality of second raised elements, in order to provide specific traction characteristics to each of the first and second portions, depending on the needs of the individual user. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 16, Smaldone discloses that the overlapping interface comprises a rim (rim of recesses 212a) arranged on the first portion and a recessed lip (flange) arranged on the second portion, wherein an outer surface of the rim does not include raised elements and is raised and protrudes outward from the base of the first traction surface and the base of the second traction surface, and wherein an inner surface of the rim is in face-sharing contact with an outer surface of the recessed lip (column 11, lines 20-25; Fig. 5, 6).
Regarding claim 17, Smaldone discloses an article of footwear(footwear 10), comprising: an upper (upper structure 100); and a sole structure coupled to the upper, the sole structure comprising: a midsole (insole); and an outsole (sole structure 200) having an interior surface coupled to the midsole, the outsole comprising: a main portion (platform 210) including an anterior side portion (front half of footwear), a medial side portion (medial half of footwear), a lateral side portion (lateral half of footwear), and an inferior side portion (lower surface of footwear) connecting the medial side portion to the lateral side portion, the medial side portion including a first traction surface (zones 240a-240f) including a plurality of first traction elements (sections of tread layer 220) that protrude outward from a base (base of recesses 210a) of the first traction surface and the outsole and that are disposed on the medial side portion (disposed within the medial half of the footwear); and a supplemental portion (sidewall component 230) fixedly coupled to the main portion at a superior portion of the first traction surface and including a plurality of second traction elements (surface textures), wherein on a medial side of the article of footwear the main portion and the supplemental portion form an overlapping interface (at recesses 212a, flange) arranged between the first traction surface and the second traction 
Smaldone does not disclose the specific structure of the second traction elements. Eder teaches a shoe sole having a variety of traction surfaces including raised elements. The raised elements include a plurality of spaced apart traction elements. The raised elements may be in the form of spherical nodes (protrusions 230). The spherical nodes provide traction with the ground (paragraphs 0114, 0117; Fig. 14, 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surface textures of Smaldone in the form of spherical nodes, as taught by Eder, in order to provide a specific traction characteristic to the shoe sole, depending on the needs of the individual user. 
Regarding claim 18, Smaldone discloses that the plurality of first traction elements are spaced apart from one another in an anterior-to-posterior direction and in an inferior-to-superior direction (Fig. 4), and Eder teaches that the plurality of second traction elements are spaced apart one another and protrude outward, in the medial direction, from a base of the second traction surface (Fig. 14), and wherein each first traction element of the plurality of first traction elements has a different shape than each second traction element of the plurality of second traction elements.
Regarding claim 19, Smaldone discloses that the anterior side portion of the main portion includes a first non-traction surface (sidewall of platform 210, particularly above channels 250) not including traction elements (Fig . 5), the first non-traction surface disposed adjacent to a superior portion of the first traction surface, wherein the first non-traction surface continues around to the lateral side portion of the main portion of the outsole and across an anterior portion of the lateral side 
Regarding claim 20, Smaldone discloses that the overlapping interface undulates from a first end to a second end of the overlapping interface (Fig. 5, 6) and wherein the main portion of the outsole further comprises a third traction surface (zone 240g) disposed on the medial side portion and extending from an end of the first traction surface, proximate to the medial arch region, across a posterior side portion of the main portion of the outsole, and to the lateral side portion of the main portion of the outsole (Fig. 4).

Claims 1, 6, 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamy et al. (US 4,559,723), herein Hamy, in view of Smaldone.
Regarding claim 1, Hamy discloses an article of footwear, comprising: a medial side portion (medial side wall); a lateral side portion (lateral side wall); and an outsole (outsole 21 with midsole 22) extending from the medial side portion to the lateral side portion and configured to contact a ground surface, wherein the outsole comprises: a first portion (serrated edge region 24) having a first traction surface configured for engaging the ground surface, wherein the first traction surface is disposed on the medial side portion and comprises one or more first traction elements (ribs) disposed on the medial side portion; and a second portion (sidewall of midsole 22) having a second traction surface (outer surface) configured for engaging the ground surface, wherein the second portion is disposed on the medial side portion and extends in a superior direction from the first portion (Fig. 7), wherein the first portion and the second portion overlap one another and the first traction surface and the second traction surface 
 Hamy does not disclose that the second traction surface comprises one or more second traction elements. Smaldone teaches an article of footwear (footwear 10), comprising: an outsole (sole structure 200), the outsole comprises: a first portion (platform 210) having a first traction surface (zones 240a-240f) configured for engaging the ground surface, wherein the first traction surface is disposed on the medial side portion and comprises one or more first traction elements (tread layer 220) disposed on the medial side portion (disposed within the medial half of the footwear); and a second portion (sidewall component 230) having a second traction surface configured for engaging the ground surface, wherein the second portion is disposed on the medial side portion and extends in a superior direction from the first portion, wherein the first portion and the second portion overlap one another (at recess 212a, flange) and the first traction surface and the second traction surface are disposed adjacent to one another from an anterior end of the outsole to a medial arch region of the outsole (as seen in Fig. 5-7), and wherein the second traction surface comprises one or more second traction elements (surface textures). The second traction elements enhance grip, traction, and/or durability (column 8, line 52-column 9, line 13; column 10, lines 29-44; column 11, lines 1-56; Fig. 1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide second traction elements, as taught by Smaldone, on the second traction surface of Hamy in order to provide improved grip, traction, and/or durability on a larger surface of the sole.
Regarding claim 6, Hamy discloses that the first portion further comprises a third traction surface (side wall of outsole extending from region 40, around the posterior portion of the outsole, and the lateral side portion) disposed on the medial side portion and extending from an end of the first traction surface, proximate to the medial arch region, across a posterior side portion of the outsole, and to the lateral side portion of the outsole (Fig. 4-6).

Regarding claim 9, Hamy discloses that the first traction surface (rubber) and the second traction surface (polyurethane) are comprised of different materials (column 2, lines 38-39).
Regarding claim 10, Hamy discloses a midsole (inner sole layers as seen in Fig. 7, 8) coupled to an interior surface of the outsole and wherein, on the medial side portion, proximate to an anterior end of the outsole and in a region of the first traction surface and the second traction surface, the outsole overlaps an entirety of the midsole (Fig. 7).

Claims 2-5, 11, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamy and Smaldone, as applied to claim 1, further in view of Eder.

The combination of Hamy and Smaldone does not disclose the specific structure of the second traction elements. Eder teaches a shoe sole having a variety of traction surfaces including raised elements. The raised elements include a plurality of spaced apart traction elements. The raised elements may be in the form of spherical nodes (protrusions 230). The spherical nodes provide traction with the ground (paragraphs 0114, 0117; Fig. 14, 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the surface textures of Hamy and Smaldone in the form of spherical nodes, as taught by Eder, in order to provide a specific traction characteristic to the shoe sole, depending on the needs of the individual user. Each of the first traction elements has a different shape and size than each of the second traction elements.
Regarding claim 3, Hamy discloses that a shape and arrangement of the one or more first traction elements on the first traction surface provides the first traction surface with a first texture (such as ribs) that is raised and protrudes outward relative to a base of the outsole (Fig. 7). Eder teaches that a shape and arrangement of the one or more second traction elements on the second traction surface provides the second traction surface with a second texture that is raised and protrudes outward relative to the base of the outsole, the second texture different than the first texture (Fig. 1, 6-8, 14).
Regarding claim 4, Hamy discloses that the one or more first traction elements include a plurality of spaced apart, first raised elements that protrude outward from a base of the first traction surface, and Eder teaches that the one or more second traction elements include a plurality of spaced apart, second raised elements that protrude outward from a base of the second traction surface, and 
Regarding claim 5, Hamy discloses that the one or more first traction elements include a plurality of protruding ribs spaced apart from one another in both an anterior-to-posterior direction and an inferior-to-superior direction relative to an anterior end and posterior end of the outsole, the plurality of protruding ribs being non-continuous from an anterior end to a posterior end of the first traction surface, wherein each rib of the plurality of ribs extends in the anterior-to-posterior direction (Fig. 5-7). Eder teaches that the one or more second traction elements include a plurality of protruding nubs spaced apart from one another (Fig. 1, 6-8, 14).
Hamy, Smaldone, and Eder appear to show that a surface area of each nub of the plurality of nubs is smaller than a surface area of each rib of the plurality of ribs, but does not specifically discuss the relative surface areas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a surface area of each nub of the plurality of nubs smaller than a surface area of each rib of the plurality of ribs in order to provide specific traction characteristics to each of the first and second portions, depending on the needs of the individual user. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, Hamy discloses an outsole for an article of footwear, comprising: a first portion having an anterior side portion, a lateral side portion, a medial side portion, and an inferior side portion (lower surface of footwear), the inferior side portion extending between the lateral side portion and the medial side portion, the first portion including: a first traction surface arranged on the medial side portion and comprising a plurality of first raised elements spaced apart from one another across the first traction surface and disposed on the medial side portion; and a first non-traction surface (anterior 
 Hamy does not disclose that the second traction surface comprises one or more second traction elements. Smaldone teaches an article of footwear (footwear 10), comprising: an outsole (sole structure 200), the outsole comprises: a first portion (platform 210) having a first traction surface (zones 240a-240f) configured for engaging the ground surface, wherein the first traction surface is disposed on the medial side portion and comprises one or more first traction elements (tread layer 220) disposed on the medial side portion (disposed within the medial half of the footwear); and a second portion (sidewall component 230) having a second traction surface configured for engaging the ground surface, wherein the second portion is disposed on the medial side portion and extends in a superior direction from the first portion, wherein the first portion and the second portion overlap one another (at recess 212a, flange) and the first traction surface and the second traction surface are disposed adjacent to one another from an anterior end of the outsole to a medial arch region of the outsole (as seen in Fig. 5-7), and wherein the second traction surface comprises one or more second traction elements (surface textures). The second traction elements enhance grip, traction, and/or durability (column 8, line 52-column 9, line 13; column 10, lines 29-44; column 11, lines 1-56; Fig. 1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide second traction elements, as taught by Smaldone, on the second traction surface of Hamy in order to provide improved grip, traction, and/or durability on a larger surface of the sole.

Regarding claim 14, Hamy discloses that the first non-traction surface continues around to the lateral side portion and across an anterior portion of the lateral side portion to a middle-portion of the lateral side portion (Fig. 4), and wherein the first non-traction surface includes an undulating rim disposed on its outer, superior edge at the middle-portion of the lateral side portion (Fig. 4).
Hamy, Smaldone, and Eder appear to show that a surface area of each first raised element of the plurality of first raised elements is larger than a surface area of each second raised element of the plurality of second raised elements, but does not specifically discuss the relative surface areas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a surface area of each first raised element of the plurality of first raised elements larger than a surface area of each second raised element of the plurality of second raised elements, in 
Regarding claim 15, Hamy, Smaldone and Eder teach that each first raised element of the plurality of raised elements extends outward from a base of the first traction surface, in a medial direction that is away from an interior of the outsole and wherein each second raised element of the plurality of raised elements extends outward from a base of the second traction surface, in the medial direction.
Regarding claim 16, Hamy discloses that the overlapping interface comprises a rim arranged on the first portion and a recessed lip arranged on the second portion, wherein an outer surface of the rim does not include raised elements and is raised and protrudes outward from the base of the first traction surface and the base of the second traction surface, and wherein an inner surface of the rim is in face-sharing contact with an outer surface of the recessed lip (Fig. 7).
Regarding claim 17, Hamy discloses an article of footwear, comprising: an upper (upper 1); and a sole structure coupled to the upper, the sole structure comprising: a midsole (inner sole as seen in Fig. 7, 8); and an outsole (outsole 21 with midsole 22) having an interior surface coupled to the midsole, the outsole comprising: a main portion (outsole 21) including an anterior side portion, a medial side portion (medial side wall), a lateral side portion (lateral side wall), and an inferior side portion (lower surface of footwear) connecting the medial side portion to the lateral side portion, the medial side portion including a first traction surface (edge region 24) including a plurality of first traction elements (ribs) that protrude outward from a base of the first traction surface and the outsole and that are disposed on the medial side portion (Fig. 5-7); and a supplemental portion (sidewall of midsole 22) fixedly coupled to the main portion at a superior portion of the first traction surface, wherein on a medial side of the article of 
 Hamy does not disclose that the second traction surface comprises one or more second traction elements. Smaldone teaches an article of footwear (footwear 10), comprising: an outsole (sole structure 200), the outsole comprises: a first portion (platform 210) having a first traction surface (zones 240a-240f) configured for engaging the ground surface, wherein the first traction surface is disposed on the medial side portion and comprises one or more first traction elements (tread layer 220) disposed on the medial side portion (disposed within the medial half of the footwear); and a second portion (sidewall component 230) having a second traction surface configured for engaging the ground surface, wherein the second portion is disposed on the medial side portion and extends in a superior direction from the first portion, wherein the first portion and the second portion overlap one another (at recess 212a, flange) and the first traction surface and the second traction surface are disposed adjacent to one another from an anterior end of the outsole to a medial arch region of the outsole (as seen in Fig. 5-7), and wherein the second traction surface comprises one or more second traction elements (surface textures). The second traction elements enhance grip, traction, and/or durability (column 8, line 52-column 9, line 13; column 10, lines 29-44; column 11, lines 1-56; Fig. 1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide second traction elements, as taught by Smaldone, on the second traction surface of Hamy in order to provide improved grip, traction, and/or durability on a larger surface of the sole.
The combination of Hamy and Smaldone does not disclose the specific structure of the second traction elements. Eder teaches a shoe sole having a variety of traction surfaces including raised 
Regarding claim 18, Hamy discloses that the plurality of first traction elements are spaced apart from one another in an anterior-to-posterior direction and in an inferior-to-superior direction (Fig. 5-7), and Eder teaches that the plurality of second traction elements are spaced apart one another and protrude outward, in the medial direction, from a base of the second traction surface (Fig. 14), and wherein each first traction element of the plurality of first traction elements has a different shape than each second traction element of the plurality of second traction elements.
Regarding claim 19, Hamy discloses that the anterior side portion of the main portion includes a first non-traction surface (anterior and lateral portion of outsole 21 and midsole 22) not including traction elements (Fig. 1, 2, 4, 5), the first non-traction surface disposed adjacent to a superior portion of the first traction surface, wherein the first non-traction surface continues around to the lateral side portion of the main portion of the outsole and across an anterior portion of the lateral side portion to a middle-portion of a lateral side of the article of footwear (Fig. 4), and wherein the first non-traction surface overlaps a lateral surface of the midsole and an inferior portion of a lateral surface of the upper at the middle-portion of the lateral side (Fig. 7, 8).
Regarding claim 20, Hamy discloses that the overlapping interface undulates from a first end to a second end of the overlapping interface (Fig. 5) and wherein the main portion of the outsole further comprises a third traction surface (side wall of outsole extending from region 40, around the posterior portion of the outsole, and the lateral side portion) disposed on the medial side portion and extending .
Allowable Subject Matter
Claim 13 is allowed.
Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. Applicant argues that Smaldone does not disclose that the first traction elements are disposed on the medial side portion, but are disposed on a lower surface of the outsole. However, inasmuch as Applicant has defined “a medial side portion”, the first traction elements of Smaldone are disposed on the medial side portion. The limitation “a medial side portion” is interpreted as a portion of the medial side of the footwear, or in other words, the medial half of the footwear, extending from the center of the footwear to the outer edge of the footwear. Therefore, the first traction elements, which are on the medial half of the outsole, are on the medial side portion of the footwear. There are no limitations reciting that the medial side portion must be a sidewall of the footwear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732